Opinion filed November 30, 2006 















 








 




Opinion filed November 30, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00237-CR 
                                                    __________
 
                                 BOBBY
SAM HERRERA, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 39th District Court
                                                         Haskell
  County, Texas
                                                     Trial
Court Cause No. 6116
 

 
                                                                   O
P I N I O N
Bobby
Sam Herrera has filed in this court a motion to dismiss his appeal.  The motion is signed by both appellant and
his counsel.  The motion is granted, and
the appeal is dismissed.
 
PER
CURIAM
November 30, 2006
Do not publish.  See Tex.
R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., 
McCall, J., and Strange, J.